UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-7770



EUGENE ARTHUR PORTER, JR.,

                                            Petitioner - Appellant,

          versus


H. R. POWELL, Warden,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-98-272-3)


Submitted:   February 9, 1999              Decided:   March 15, 1999


Before HAMILTON and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Reginald Moore Barley, Richmond, Virginia, for Appellant. Hazel
Elizabeth Shaffer, Assistant Attorney General, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998).   We have reviewed the record and the district court’s

opinion and find no reversible error.     Accordingly, we deny the

certificate of appealability and dismiss on the reasoning of the

district court.   See Porter v. Powell, No. CA-98-272-3 (E.D. Va.

Dec. 3, 1998).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2